DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-10 are objected to because of the following informalities:  
In claim 9, applicant recites “The composition of Claim 1, wherein, where at least one…” It appears that one of the conjunctions of “wherein” and “where” is unnecessary. It is advised to remove one of them.
In claim 10, applicant recites “The composition of Claim 1, wherein the first compound has the formula of …” It is advised to amend “the formula” to “a formula”, or other equivalents.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, Applicant recites the claim limitation of “at least one R2 is not hydrogen (broad), at least one R2 comprises at least one fluorine atom (narrow).”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “at least one R2 is not hydrogen”, and the claim also recites “at least one R2 comprises at least one fluorine atom” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of prosecution, the Examiner interprets claim 9 as “The composition of Claim 1, wherein at least one R2 is not hydrogen.”

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17-19, Applicant recites “The OLED of claim 27, wherein…” and “The OLED of claim 29, wherein…”
However, there are no claims 27 and 29, rendering these claims indefinite.
For the purpose of prosecution, the Examiner interprets that claims 17-19 are dependent from claim 16, because it appears that claim 16 is the generic independent claim to recite an organic light emitting device (OLED).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2016/0104848 A1, hereafter Boudreault), as evidenced by Xia et al. (US 2013/0299795 A1, hereafter Xia ‘795) and Xia et al. (US 2011/0057559 A1, hereafter Xia ‘559).
Regarding claims 1-6, 8, 10-11, and 14-19, Boudreault discloses a first compound functioning as a phosphorescent emitter of an organic light emitting device at room temperature ([045]).
Boudreault discloses an organic light emitting device (“Inventive Device Example 1” in [144] and Table 1) comprising an anode (ITO), an organic layer (“emissive layer”) comprising a first compound of Compound 453 as a phosphorescent emitter and Compound H as a host, and a cathode (Al).
Boudreault discloses that the organic light emitting device of invention (“embodiments of the invention”) can be incorporated into consumer products including a flat panel displays ([030]).
Boudreault discloses that the first compound has a substituent R; wherein R can be partially fluorinated alkyl, partially fluorinated cycloalkyl, and combination thereof; at least one substituent R is directly bonded to one of the aromatic rings of the first compound; and in the substituent R group, the carbon where the fluorine atom is bonded to, is separated by at least one carbon atom from the aromatic ring ([045]). 
Boudreault teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
Boudreault discloses that the first compound has the following general structure: 
M(L1)x(L2)y(L3)z, 
wherein M can be Ir ([048]); x is 1, 2, or 3; y is 0, 1, or 2; z is 0, 1, or 2; and x + y + z is the oxidation number of the metal M ([054]-[058]).
Boudreault exemplifies L1, L2, and L3, wherein the L1, L2, and L3 each independently can be selected from the following ligands ([059]),

    PNG
    media_image1.png
    324
    841
    media_image1.png
    Greyscale

Wherein Ra, Rb, Rc, and Rd can be hydrogen, halide, alkyl, cycloalkyl, alkenyl, and combination thereof ([061]), wherein two adjacent Ra, Rb, Rc, and Rd are optionally joined to form a ring ([062]); wherein at least one of Ra, Rb, Rc, and Rd includes at least one R.
Boudreault exemplifies a first compound (shown below right; Compound 453 in [146]).

    PNG
    media_image2.png
    404
    646
    media_image2.png
    Greyscale

Boudreault exemplifies R groups having a cyclopentyl base structure substituted with CF3 or F at various substitution locations (RA30 through RA34) ([078]).
A first compound having identical structure as Compound 453 but the R group of the compound (marked by dashed circle above) being a cyclopentyl group instead of the 1,1,1-trifluoropropyl group, is within the scope of the first compound disclosed by Boudreault ([054]-[059]; LA30-LA34 in [078]; Compound 453 in [146]). 
Furthermore, the compound is known in the art, as evidenced by Xia ‘795 (Compound II-14 in [060]). 
Boudreault does not exemplify a first compound having the same structure as Compound 453 but the R group of the compound is a 1-trifluoromethylcyclopentyl instead of the 1,1,1-trifluoropropyl. 
However, substitution location 1 of the R group of cyclopentyl is also within the scope of Boudreault’s disclosure of the first compound ([045]), b ecause Boudreault teaches a substituent R group having fluorine atom attached to the R group, wherein the carbon to which the fluorine 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Compound 453 of Boudreault by substituting the R group of 1,1,1-trifluoropropyl with 1-trifluoromethylcyclopentyl, as taught by Boudreault as evidenced by Xia ‘795.
The motivation would provide an organic light emitting device with higher external quantum efficiency and better device stability by having fluorine as a part of R group and having one carbon between the fluorine atom and the quinoline ring, based on teaching of Boudreault.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitutions of the R group with a CF3-substituted cyclopentyl group at position 5 of the quinoline of Compound 453 of Boudreault would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of substitution position of CF3 among the possible substitution positions of the R group of cyclopentyl would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Finally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The resultant first compound having the following structure.

    PNG
    media_image3.png
    284
    598
    media_image3.png
    Greyscale

The first compound taught by Boudreault (1) includes an R group having the identical structure as Applicant’s Formula I of claim 1, wherein R1 comprises at least one F atom; R2 is hydrogen; L is a direct bond; and n is 3.
Furthermore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Boudreault (“Inventive Device Example 1” in [144] and Table 1) by substituting the phosphorescent emitter compound of Compound 453 with the first compound taught by Boudreault (1), as taught by Boudreault as evidenced by Xia ‘795.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions of the phosphorescent emitter compound would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
The resultant device comprises an anode (ITO), an organic layer comprising the first compound taught by Boudreault (1) as a phosphorescent emitter and Compound H of Boudreault as a host, and a cathode (Al), wherein the organic layer is equated with a composition of claim 1, wherein the material of the organic layer is equated with the composition of claim 1, meeting all the limitations of claim 1
The composition of Boudreault, wherein the first compound taught by Boudreault (1) is a phosphorescent emitter at room temperature. Therefore, the first compound is capable of emitting light from a triplet excited state to a ground singlet state at room temperature, meeting all the limitations of claim 2.
The composition of Boudreault, wherein the first compound taught by Boudreault (1) is a metal coordination complex having a metal-carbon bond, meeting all the limitations of claim 3.
The composition of Boudreault, wherein the metal of the first compound taught by Boudreault (1) is Ir, meeting all the limitations of claims 4 and 5.
The composition of Boudreault, wherein R1 comprises a fully fluorinated alkyl (trifluoromethyl), meeting all the limitations of claim 6.
The composition of Boudreault, wherein n is 3, meeting all the limitations of claim 8.
The composition of Boudreault, wherein the first compound taught by Boudreault (1) has the formula of M(L1)x(L2)y(L3)z; wherein M is Ir; x is 2; y is 1; z is 0; and L1 and L2 have the following structures: 

    PNG
    media_image4.png
    298
    151
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    108
    114
    media_image5.png
    Greyscale
, respectively, wherein X1 to X10 are each carbon; Ra, Rb, and Rc are each independently hydrogen, halide, alkyl, cycloalkyl; wherein at least one of Ra, Rb, and Rc includes at least one R, meeting all the limitations of claim 10
The composition of Boudreault, wherein the first compound taught by Boudreault (1) has the formula of Ir(L1)2(L2), wherein L1 is 

    PNG
    media_image6.png
    207
    102
    media_image6.png
    Greyscale
, and L2 is 
    PNG
    media_image7.png
    100
    112
    media_image7.png
    Greyscale
, meeting all the limitations of claim 11.
The composition of Boudreault, wherein L1 is LA340; wherein Formula I is
    PNG
    media_image8.png
    132
    119
    media_image8.png
    Greyscale
; R3 is H; R4 is 
    PNG
    media_image9.png
    103
    90
    media_image9.png
    Greyscale
; G is 
    PNG
    media_image10.png
    116
    89
    media_image10.png
    Greyscale
; and R5 is H, meeting all the limitations of claim 14.
The composition of Boudreault, wherein the first compound taught by Boudreault (1) has the formula Ir(LAk)2(LCj); wherein LAk is LA340 and LCj is LC22; wherein Formula X is 
    PNG
    media_image11.png
    110
    96
    media_image11.png
    Greyscale
; R1 and R2 are each 
    PNG
    media_image12.png
    97
    64
    media_image12.png
    Greyscale
; and R3 is H, meeting all the limitations of claim 15.
The organic light emitting device of Boudreault comprises an anode (ITO), an organic layer comprising the first compound taught by Boudreault (1) as a phosphorescent emitter and claim 16.
The organic light emitting device of Boudreault, wherein the organic layer is an emissive layer and the first compound taught by Boudreault (1) is an emissive dopant, meeting all the limitations of claim 17.
The organic light emitting device of Boudreault, wherein the organic layer further comprises a host, wherein the host comprises at least one carbazole, meeting all the limitations of claim 18.
The organic light emitting device of Boudreault, wherein the host is 

    PNG
    media_image13.png
    271
    502
    media_image13.png
    Greyscale
, wherein the Compound H has the identical structure of one of the claimed compounds of claim 19, meeting all the limitations of claim 19.
Regarding claim 7, the composition of Boudreault and the organic light emitting device of Boudreault read on all the features of claims 1-6, 8, 10-11, and 14-19, as outlined above. 
The first compound taught by Boudreault (1) does not have one carbon atom between the substituent R and the first aromatic ring (quinoline).
However, Boudreault teaches a general structure of the left ligand of the first compound taught by Boudreault (1), 
    PNG
    media_image14.png
    228
    124
    media_image14.png
    Greyscale
 ([078]), wherein the R group can be built using combination of hydrogen, halide, alkyl, and cycloalkyl ([061]). 
Furthermore, an R group of cyclopentylmethyl is known in the art, as evidenced by Xia ‘795 (Compound II-30 in [060]).
Boudreault also teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have further modified the first compound taught by Boudreault (1) by adding one carbon atom between the 1-trifluoromethylcyclopentyl group and the benzene ring of the quinoline structure, as taught by Boudreault as evidenced by Xia ‘795.
The motivation would provide an organic light emitting device with higher external quantum efficiency and better device stability by having fluorine as a part of R group and having one carbon between the fluorine atom and the quinoline ring, based on teaching of Boudreault.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, substitutions of the R group of CF3-substituted cyclopentyl group with a CF3-substituted 3 among the possible substitution positions of the R group of cyclopentylmethyl would have been a choice from a finite number of identified predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The resultant compound has the following structure, meeting all the limitations of claim 7.

    PNG
    media_image15.png
    319
    606
    media_image15.png
    Greyscale

Regarding claim 9, the composition of Boudreault and the organic light emitting device of Boudreault read on all the features of claims 1-6, 8, 10-11, and 14-19, as outlined above.
The first compound taught by Boudreault (1), wherein all of R2
However, Boudreault does teach a general structure of the left ligand of the first compound taught by Boudreault (1), 
    PNG
    media_image14.png
    228
    124
    media_image14.png
    Greyscale
 ([078]), wherein the R group can be built using combination of hydrogen, halide, alkyl, and cycloalkyl ([061]). 
Boudreault exemplifies substitution of F atoms to an R group of cyclopentyl (RA33 in [078]).
Boudreault further teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have further modified the first compound taught by Boudreault (1) by adding fluorine atoms to the R group of 1-trifluoromethylcyclopentyl, as taught by Boudreault.
The motivation would provide an organic light emitting device with higher external quantum efficiency and better device stability by having fluorine as a part of R group and having one carbon between the fluorine atom and the quinoline ring, based on teaching of Boudreault.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, substitutions of the hydrogen atoms bonded to the cyclopentyl ring of the first compound taught by Boudreault (1) with fluorine atoms would have been one known element for another known 
The resultant compound has the identical structure as the first compound taught by Boudreault (1) but the R group of 1-trifluorocyclopetyl. The resultant compound has additional fluorine atoms substituted to the cyclopentyl ring, meeting all the limitations of claim 9.
Regarding claim 12, the composition of Boudreault and the organic light emitting device of Boudreault read on all the features of claims 1-6, 8, 10-11, and 14-19, as outlined above.
The right ligand of the first compound taught by Boudreault (1) is not in the list of the claimed ligands of claim 12.
However, Boudreault does teach Ligand Lc (as shown above; and [048], [054]-[059]) as one of L1 or L2 ligands of the first compound of Ir(L1)2(L2) ([070]).
Furthermore, a heteroleptic Ir complex having 3,5-dimethylphenylquinoline ligand and phenylpyridine ligand with stoichiometric ratio of 2:1, is known in the art, as evidenced by Xia ‘795 (Compound 28 in [059]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have further modified the compound of Boudreault (1) by substituting the right ligand of the first compound of Boudreault (1) with a phenylpyridine ligand, as taught by Boudreault, as evidenced by Xia ‘795.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitutions to a known ligand would have been one known element for another known element 
The resultant compound has the following structure.

    PNG
    media_image16.png
    300
    604
    media_image16.png
    Greyscale

The first compound taught by Boudreault (3) as evidenced by Xia ‘795, wherein the first compound has formula Ir(L1)1(L2)2; and wherein L1 and L2 are different and each independently selected from the group consisting of:

    PNG
    media_image17.png
    172
    80
    media_image17.png
    Greyscale
. 
The left ligand of the first compound taught by Boudreault (3) is equated with the ligand of 
    PNG
    media_image17.png
    172
    80
    media_image17.png
    Greyscale
, wherein Ra and Rb can be hydrogen, halide, alkyl, and alkenyl; wherein adjacent two Ra can be fused or joined to form a ring to form a quinoline. In the first compound, at least one of Ra, Rb, Rc, or Rd includes at least one R (1-trifluorocyclopentyl is Ra of the left ligand of the first compound taught by Boudreault (3)), meeting all the limitations of claim 12.
Regarding claim 13, the composition of Boudreault and the organic light emitting device of Boudreault read on all the features of claims 1-6, 8, 10-11, and 14-19, as outlined above.
The ligands of the first compound taught by Boudreault (1) are not in the list of the claimed ligands of claim 13.
However, Boudreault does teach Ligand Ld (as shown above; and [048], [054]-[059]) as both L1 and L2 of the first compound of Ir(L1)2(L2) ([071]).
Furthermore, an Ir compound having Ligand Ld with an R group of cyclopentyl structure is also known in the art, as evidenced by Xia ‘559 (Compound 8 in [048]).
Boudreault also teaches that by having at least one carbon atom between the fluorine atom and the first aromatic ring in the first compound, an organic light emitting device comprising the first compound as an emitter provides higher external quantum efficiency and better device stability ([016], [149], Inventive Device Example 1 comprising Compound 453 vs. Comparative Device Example 1 comprising Comparative Compound 1 in Tables 1 and 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the general formula Ir(L1)2(L2) of Boudreault by choosing the ligand L1 and L2 to be the same as the ligand of Compound 8 of Xia ‘559, and further add a CF3 group to the cyclopentyl groups to make 1-trifluoromethylcyclopentyl groups, as taught by Boudreault, as evidenced by Xia ‘559.
The motivation would provide an organic light emitting device with higher external quantum efficiency and better device stability by having fluorine as a part of R group and having one carbon between the fluorine atom and the quinoline ring, based on teaching of Boudreault.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structure to be used to make an organic light emitting device.
The resultant compound has the following structure.

    PNG
    media_image18.png
    272
    628
    media_image18.png
    Greyscale

The first compound taught by Boudreault (4) has the formula of Ir(L1)2(L2); wherein L1 and L2 are same and each 
    PNG
    media_image19.png
    167
    168
    media_image19.png
    Greyscale
; Ra and Rc are each hydrogen; and Rb is each independently aryl and cycloalkyl groups; wherein at least one Ra, Rb, and Rc includes at least one R (1-trifluoromethylpentyl), meeting all the limitation of claim 13.
Regarding claim 20, the composition of Boudreault and the organic light emitting device of Boudreault read on all the features of claims 1-6, 8, 10-11, and 14-19, as outlined above. 
The device comprises an anode (ITO), an organic layer comprising the first compound taught by Boudreault (1) as a phosphorescent emitter and Compound H as a host, and a cathode (Al).
Boudreault does not disclose a consumer product comprising the organic light-emitting device of Boudreault. 
However, Boudreault does teach that the organic light emitting device of the invention (“embodiments of the invention”) can be incorporated into a consumer product of a flat panel display ([030]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have further modified the organic light emitting device of Boudreault by incorporating the device into a consumer product of a flat panel display, as taught by Boudreault.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would 
The resultant consumer product is a flat panel display comprising the organic light emitting device of Boudreault, meeting all the limitations of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786